United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1082
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Jose Luis Meza-Lopez

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Lincoln
                                 ____________

                          Submitted: November 16, 2015
                            Filed: December 21, 2015
                                  ____________

Before RILEY, Chief Judge, BEAM and KELLY, Circuit Judges.
                              ____________
RILEY, Chief Judge.
      Jose Luis Meza-Lopez pled guilty to conspiracy to distribute 500 grams or
more of methamphetamine in violation of 21 U.S.C. § 846 and conspiracy to launder
money in violation of 18 U.S.C. § 1956(h). The district court1 sentenced Meza-Lopez
to 210 months imprisonment. Meza-Lopez appeals his sentence, and we affirm.


      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.
I.     BACKGROUND
       A grand jury indicted Meza-Lopez on April 24, 2014, for conspiracy to
distribute 500 grams or more of methamphetamine and conspiracy to launder money
over an eight-month period in 2013. Meza-Lopez, an illegal alien, loaded
methamphetamine into cars, often at his home in Phoenix, Arizona, along with two
couriers, originally Yara Martinez and eventually Josue Zamora. The courier then
drove the car to Lincoln, Nebraska, and turned the car over to Ramon Garcia, who
would remove the methamphetamine. Garcia would turn the car back over to the
courier, or give the courier a different car, and the courier would drive back to Meza-
Lopez’s home in Arizona to pick up another shipment. These round trips occurred
at least seventeen times between February and October 22, 2013.


       On October 16, 2014, Meza-Lopez pled guilty, without a plea agreement, to
both counts. Before sentencing, the U.S. Probation Office prepared a Revised
Presentence Investigation Report (PSR). The PSR indicated Meza-Lopez had a total
offense level of 37 and a criminal history category of I, because he had no criminal
history. The corresponding United States Sentencing Guidelines (Guidelines)
advisory range was 210 to 262 months imprisonment.


       At the sentencing hearing, Meza-Lopez did not object to the district court’s
adoption of the PSR, and the district court concluded the Guidelines calculations in
the PSR were correct. Meza-Lopez requested the statutory minimum sentence of 120
months. Meza-Lopez argued his likely deportation upon the completion of his
sentence justified a departure from the Guidelines advisory range. Meza-Lopez also
emphasized deportation was a harsh and severe punishment under Chaidez v. United
States, 568 U.S. ___, ___, 133 S. Ct. 1103, 1110 (2013), and, due to his likely
deportation, he would not be able to take advantage of the United States Bureau of
Prisons’ rehabilitation programs. Finally, Meza-Lopez pointed out that deportation



                                         -2-
would deprive him of the support of a probation officer that a citizen would normally
receive once he was released.


       Citing and considering the 18 U.S.C. § 3553(a) sentencing factors, the district
court sentenced Meza-Lopez to two concurrent terms of 210 months in prison, the
bottom of the Guidelines range. Meza-Lopez appeals.


II.    DISCUSSION
       Meza-Lopez contends his sentence is substantively unreasonable under the
factors set forth in § 3553(a)(1)-(6). He specifically asserts that the district court
failed to take into account his immigration status in determining his sentence and
gave significant weight to an improper or irrelevant factor by basing his sentence on
evidence the district court heard while presiding at hearings regarding other members
of the same conspiracy. Meza-Lopez argues a departure or variance from the
Guidelines range to a sentence at the statutory minimum is warranted to best reflect
the consequences of his immigration status.


       We review sentences, whether inside or outside the Guidelines range, under a
deferential abuse-of-discretion standard. See United States v. Feemster, 572 F.3d
455, 461 (8th Cir. 2009). A district court abuses its discretion in sentencing when it
(1) “‘fails to consider a relevant factor that should have received significant weight’”;
(2) “‘gives significant weight to an improper or irrelevant factor’”; or (3) “‘considers
only the appropriate factors but in weighing those factors commits a clear error of
judgment.’” United States v. Kane, 552 F.3d 748, 752 (8th Cir. 2009) (quoting
United States v. Haack, 403 F.3d 997, 1004 (8th Cir. 2005)).


      The district court has a statutory obligation to craft a sentence with the
sentencing considerations set forth in 18 U.S.C. § 3553(a). “‘[I]t will be the unusual
case when we reverse a district court sentence—whether within, above, or below the

                                          -3-
applicable Guidelines range—as substantively unreasonable.’” United States v.
Waller, 689 F.3d 947, 961 (8th Cir. 2012) (alteration in original) (quoting Feemster,
572 F.3d at 464). “On review, sentences within the advisory Guidelines range . . . are
presumptively reasonable.” United States v. Solis-Bermudez, 501 F.3d 882, 884 (8th
Cir. 2007). Meza-Lopez bears the burden to demonstrate his sentence is substantively
unreasonable. See United States v. Bolden, 596 F.3d 976, 984 (8th Cir. 2010).


       At the sentencing hearing, Meza-Lopez acknowledged the district court had
reviewed and accurately stated the Guidelines calculations. Yet, Meza-Lopez
proposes his sentence is substantively unreasonable because the district court failed
to consider he would likely be deported and this deportable status precludes him from
the use of prison rehabilitative services and the eventual services of the probation
office. He also maintains a lower sentence of the statutory minimum of 120 months
would adequately deter and punish him while also recognizing these additional
consequences to his conviction. We previously rejected the proposition that a
defendant’s sentence within the Guidelines range was unwarranted because the
defendant would likely be removed from the United States at the end of his sentence
due to his immigration status. See United States v. Sigala, 521 F.3d 849, 851 (8th
Cir. 2008). Meza-Lopez has not provided any evidence or authority establishing a
defendant’s inability to take advantage of rehabilitative services while incarcerated
or the lack of supervised release would warrant a downward departure or variance
from the Guidelines range.


       The district court heard Meza-Lopez on these factors, but did not find them
sufficient to depart or vary downward from Meza-Lopez’s advisory Guidelines range.
“‘The district court may give some factors less weight than a defendant prefers or
more to other factors but that alone does not justify reversal.’” United States v.
Wilcox, 666 F.3d 1154, 1157 (8th Cir. 2012) (quoting United States v. Anderson, 618
F.3d 873, 883 (8th Cir. 2010)). While Meza-Lopez may feel that the immigration

                                         -4-
consequences of his sentence were significant, the district court did not abuse its
discretion by finding the immigration consequences insufficient to merit a downward
departure or a variance from his Guidelines range. Meza-Lopez has not offered
sufficient evidence to rebut the presumption that his bottom-of-the-Guidelines
sentence is reasonable.


        Meza-Lopez also claims the district court gave significant weight to an
improper or irrelevant factor by basing his sentence on evidence learned while the
district court presided at hearings regarding other members of the same conspiracy.
Meza-Lopez alleges the district court factored into his sentence “the sentiment of the
court that Meza-Lopez was more involved in the criminal act than the evidence
presented before the court.” Meza-Lopez presents no evidence the district court
relied upon any outside evidence in deciding his sentence other than Meza-Lopez’s
belief that the district court, in mentioning its knowledge of the conspiracy, factored
in this knowledge in determining his sentence. In fact, Meza-Lopez’s belief does not
reflect the reality of the statement made by the district court. The actual statement of
the district court was:

             You were certainly one of the significant players in this
      conspiracy, and I am well familiar with the Ramon Garcia conspiracy,
      having conducted other evidentiary hearings, and I don’t think it’s any
      surprise to you. I believe you know a little bit more than you’ve told
      counsel and others.

             But be that as it may, this is a case in which copious amounts of
      methamphetamine were being transported to Lincoln. It occurred over
      a significant period of time, and the conspiracy was very systematic in
      its operation. Your involvement places you squarely in the heartland of
      the guideline calculations.

(Emphasis added).



                                          -5-
       Meza-Lopez suggests the district court’s reference to Ramon Garcia and the
conspiracy meant it was giving significant weight to improper or irrelevant factors.
But the mention of Ramon Garcia and the conspiracy was referencing Meza-Lopez’s
role in at least seventeen drug trips from February to October 2013. Meza-Lopez was
responsible for transporting 17.45 kilograms of methamphetamine, the same amount
assessed to Ramon Garcia.              Meza-Lopez was involved in loading the
methamphetamine into the transport vehicles. Meza-Lopez coordinated and
orchestrated all of the shipments of methamphetamine into Nebraska and the return
of the sale proceeds. Meza-Lopez does not dispute the accuracy of these findings.


       The district court referred directly to the language of § 3553(a)(2) when listing
its reasons for imposing Meza-Lopez’s sentence. Analyzing the § 3553(a) factors,
the district court spotlighted the “copious amounts of methamphetamine” transported
to Lincoln and Meza-Lopez’s significant role in the conspiracy. These statements do
not show the district court gave significant weight to improper or irrelevant evidence
because the basis for these statements was already properly in evidence. These
statements are appropriate factors to consider when determining a sentence.


III.   CONCLUSION
       Meza-Lopez has failed to meet his burden to show his sentence was an abuse
of discretion or unreasonable. We affirm.
                        ______________________________




                                          -6-